Citation Nr: 1512743	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic ear infection.

3.  Entitlement to an evaluation in excess of 50 percent prior to July 16, 2014, and in excess of 70 percent thereafter, for the service connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before the Board in March 2014; a transcript has been obtained.

The matter was previously before the Board in May 2014 wherein the claims for bilateral hearing loss and tinnitus were granted; consequently, they no longer remain in appellate status.  The Board reopened the previously denied claim for chronic ear infection and remanded the de novo claim for further development and adjudication.  The claims pertaining to service connection for chronic ear infection and increased rating for PTSD were also remanded.  The matters have been returned to the Board and are now ready for appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have any residuals of barotrauma sustained during service (other than the service-connected hearing loss and tinnitus), to include a diagnosed disorder manifested by chronic ear infections.   

2.  CAD was not incurred in service nor is it proximately due to, the result of, or aggravated by the service -connected PTSD.

3.  Throughout the appeal period, the service-connected PTSD was shown to produce social impairment, with deficiencies in most areas, such as family relations, judgment, and thinking or mood due to such symptoms as depression, irritability, anger outbursts, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; there was no evidence of total occupational or social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic ear infection have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for CAD, to include as secondary to the service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for the assignment of a 70 percent evaluation, and no higher, throughout the appeal period, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in June 2008, July 2009, and December 2009.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some 'chronic diseases,' such as cardiovascular-renal disease, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 




Chronic Ear Infections

The Veteran seeks service connection for chronic ear infections, which he contends is the result of injury to his ears during the same incident he incurred shell fragment wounds to the left arm (for which he received the Purple Heart).  He asserts that he has had continued problems with ear drainage and itching since service
 
The Veteran's service treatment records do not show complaints or treatment for ear infection.  However, given that the Veteran engaged in combat with the enemy, testimony of the Veteran that he sustained injury to his ears is deemed credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there are any current residuals of barotrauma, to include a disability manifested by chronic ear infection.  

The evidence of record fails to document a disorder manifested by chronic ear infection that is attributable to the Veteran's service.  Notably, VA treatment records do not show diagnosis of a chronic infectious condition.  The Veteran had routine ear cleaning (wax removal).  On VA examination in July 2014, the examiner found no evidence of chronic ear infection.  In the absence of proof of such disability there is no valid claim for service connection.  See Boyer, supra.  

The Board has also considered whether there are any other disabilities that are shown to be residuals of barotrauma to the ears (other than hearing loss and tinnitus); however, that has not been shown by the evidence of record.  Specifically, on VA examination in July 2014, the only findings were cerumen excess and seborrheic dermatitis in the left ear canal, but it was not an infection, and it was not related to service.  The examiner reasoned that medical literature showed no evidence of infectious or excess cerumen or seborrheic dermatitis as residuals of barotrauma.  The examiner indicated that most injuries healed spontaneously and did not require any treatment.  The examiner further stated that the most common injury was rupture of the tympanic membrane, which the Veteran did not have at discharge (separation examination was normal).  The examiner additionally indicated there was no evidence of excessive cerumen or seborrheic dermatitis at separation from service.  Therefore, the examiner concluded that it was not likely that excessive cerumen or seborrheic dermatitis were residuals of barotrauma in service.

As a preponderance of the evidence is against entitlement to service connection for chronic ear infection, denial of the benefit sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


CAD

The Veteran does not contend that his CAD is directly or presumptively related to service, nor does the evidence of record support such a finding (no evidence of CAD in service or for many years thereafter).  The Veteran instead contends that CAD is secondary to his service-connected PTSD.  Specifically, he contends his CAD was caused by stress resulting from his PTSD symptoms. 

Here, the preponderance of the evidence is against a finding that the Veteran's CAD was caused or aggravated by his PTSD.  Notably, the July 2008 VA examiner indicated that CAD first became symptomatic in 1998.  The Veteran underwent coronary artery bypass surgery in 1999.  Following this surgery, the Veteran had several stents placed.  The examiner indicated that he was unaware of any definitive study implicating PTSD as the major risk factor for coronary disease.  The examiner noted that while chronic stress was suspected to be one risk factor for CAD, the Veteran had other severe risk factors proven to be associated with the development of CAD (very strong family history, hypercholesterolemia, dyslipidemia, and 24 pack-year prior smoking history).

On VA examination in September 2012, the examiner indicated the baseline severity of the Veteran's CAD could not be established.  The examiner noted the Veteran's advanced age and explained that the Veteran had  CAD since his surgery in 1999.  The last stent was placed in 2004.  The examiner stated the Veteran continued to do well despite his PTSD.

The July 2014 VA examiner found that the Veteran's CAD was not caused or aggravated by his PTSD.  The examiner indicated he could determine the baseline severity of the CAD - onset of 1999 and the last stent placed in 2004 with no progression since.  This was prior to the diagnosis of PTSD in 2005.  The examiner indicated that the current severity of the Veteran's CAD was not greater than his baseline because he had no further incidents, procedures, or change in therapy with regard to the CAD.  There were no symptoms at exams dated in April 2014 and the last stress test per the Veteran was in 2012 and was not abnormal.  

The Board is aware that the Veteran submitted a letter from a physician assistant in April 2008, which indicated the Veteran suffered from painful memories, sleep disturbance, emotional numbness, and increased vigilance due to his PTSD.  The physician assistant further noted that the symptoms were "believed" to cause neurochemical changes in the brain, which  "may" make a patient more susceptible to hypertension and atherosclerosis and thus, leading to CAD.  He further cited two studies that he indicated provided research-based evidence that the extreme symptoms of the Veteran's PTSD were "most probably" the cause of his CAD.  

First, the physician assistant's statements themselves are equivocal (believed, may).  Next, no reference was made to the Veteran's strong family history of CAD, his hypercholesterolemia and dyslipidemia, or his 24 pack-year history of smoking.  The physician assistant also made no mention that PTSD was diagnosed in 2005 or addressed the progression (if any) of the Veteran's CAD since the diagnosis of PTSD.  For these reasons, the Board finds this opinion to be speculative and thus, not probative of the matter on appeal.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Thus, based on the aforementioned, the Board has afforded more weight to the opinion of the VA examiners  and finds that the clinical evidence of record does not support a finding of secondary service connection.  

In sum, CAD was not diagnosed during service or for many years thereafter.  The competent and probative evidence does not establish a link between the Veteran's CAD and PTSD and in fact suggests the cause of the Veteran's CAD was a very strong family history, hypercholesterolemia, dyslipidemia, and 24 pack-year prior smoking history.  CAD was also not aggravated by his PTSD as there was no increase in severity of the disease beyond the natural progression.  Thus, the Board finds service connection for CAD is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


B. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The service-connected PTSD disability has been assigned an initial 50 percent prior to July 16, 2004, and a 70 percent thereafter, rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a  50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture a 70 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

Notably, VA examination dated in July 2008 shows the Veteran reported nightmares every night, causing him to thrash in his bed and hit his wife on numerous occasions.  He suffered from anger, irritability, and was short-tempered with his wife.  He avoided crowds and spent the majority of his time alone in either the bedroom or working in his yard.  The Veteran had not established many relationships as he was unable to identify any friends or social contacts  
The examiner noted that psychomotor  agitation was evidence during the examination, the Veteran maintained poor eye contact and his overall demeanor was depressed.  Speech was of a slower rate.  His overall affect was flat and irritable.  His mood was anxious and dressed.  He had minimal insight.  

On VA examination in February 2010, the Veteran continued to have nightmares and thrashed and flailed in bed.  The Veteran's wife indicated there was one instance in the past year of her having suffered a black eye from his thrashing.  He endorsed an exaggerated startle response.  He was constantly irritable and sharp with his wife and children when they visited.  He had low frustration tolerance.  He continued to socially isolate himself and avoid most people.  He indicated that when he felt stressed he would get pressure in his chest.  His affect was constricted.  His insight was limited.  He was assigned a current Global Assessment of Functioning Scale Score (GAF) of 49, and 42 in the past year, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V), was indicative of serious PTSD symptoms. The examiner noted the Veteran's symptoms had slightly worsened since the last examination in 2008.

The August 2012 VA examiner found the presence of serious PTSD symptoms.  His level of occupational and social impairment was with reduced reliability and productivity.  The Veteran indicated he had no energy or interest to participate in most activities.  He reported recurrent and distressing recollections and dreams, avoidance behavior, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep.  He also complained of irritability or outbursts of anger.  The examiner noted the Veteran had depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood.  The examiner stated that the Veteran's symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.     

Vet Center and VA outpatient treatment records show treatment for PTSD. The Veteran continued to endorse nightmares and fighting in his sleep, irritability, avoidance behavior, social isolation, and anger outbursts.    

Finally, upon VA examination in July 2014, the Veteran had social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported irritability, anger outbursts, and isolation.  He had stopped seeking treatment approximately two years prior to examination because of transportation issues, as well as losing his provider when he moved to another facility. The Veteran had intrusive thoughts and nightmares.  He continued to have avoidance behaviors,  hypervigilance, sleep disturbance, and exaggerated startle response.  He had markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He had depressed mood, anxiety, near continuous panic or depression, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in established and maintaining effective relationships, and difficulty adapting to stressful circumstance.  He was assigned a GAF of 45 for serious symptoms.  

While a 70 percent rating is warranted throughout the appeal period, there was no evidence of total occupational or social impairment, to include upon VA examinations in 2008, 2010, 2012, and 2014, to warrant a higher rating.  Examiners repeatedly noted the Veteran had retired many years prior and thus, there was no objective evidence of impact of PTSD symptoms on work function.  He maintained a relationship with his wife. 

A review of the record did not show PTSD symptoms productive of: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.119.

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The criteria contemplate a higher rating; however, there has been no evidence of total occupational or social impairment due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 

Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for CAD, to include as secondary to the service-connected PTSD, is denied.

Service connection for chronic ear infection is denied.

A 70 percent evaluation, and no higher, for the service-connected PTSD is granted throughout the appeal period, subject to the controlling regulations governing monetary awards.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


